Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


    RM BROADCASTING, LLC
   101 Waters Edge Drive
   Jupiter, Florida 33477

           Plaintiff and Counterclaim Defendant,            Case No. 9:18-cv-81418-RLR

   V.


   UNITED STATES DEPARTMENT OF
   JUSTICE
   950 Pennsylvania Avenue, NW Washington,
   DC 20530-0001

           Defendant and Counterclaim Plaintiff.




         DEFENDANT UNITED STATES DEPARTMENT OF JUSTICE'S ANSWER TO
        COMPLAINT FOR DECLARATORY JUDGMENT AND COUNTERCLAIM FOR
                             INJUNCTIVE RELIEF

          The United States Department of Justice ("the Department"), by and through its

  undersigned counsel, hereby submits its Answer to the Complaint for Declaratory Judgment (Dkt

  No. 1) ("Complaint" or "Complaint for Declaratory Judgment") brought by RM Broadcasting,

  LLC ("RM Broadcasting"). Additionally, the Department asserts a counterclaim for injunctive

  relief against RM Broadcasting. With respect to the allegations made in the Complaint for

  Declaratory Judgment, the Department hereby denies each and every allegation in the Complaint

  except as may be expressly and specifically admitted in this Answer. The Department answers

  the numbered and unnumbered paragraphs in the Complaint as follows

                                   NATURE OF THE ACTION

          1.     The Department admits that RM Broadcasting brought this action for declaratory

  judgment to determine RM broadcasting's legal obligations to register as an agent of a foreign
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 2 of 20



  principal within the meaning of the Foreign Agents Registration Act of 1938, 22 U.S.C. § 611 et

  seq. ("FARA" or "the Act"). As described below, the Department also counterclaims for

  injunctive relief requiring RM Broadcasting to register as an agent of a foreign principal under

  FARA.

                             PARTIES, JURISDITION, AND VENUE

          2.     The Department admits that RM Broadcasting is a Delaware corporation with its

  principal place of business in Jupiter, Florida. The Department lacks knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations in paragraph 2 of the

  Complaint.

          3.     The Department admits that the National Security Division is a division within the

  United States Department of Justice. The Department admits that the Counterintelligence and

  Export Control Section and the FARA Registration Unit reside within the National Security

  Division. The Department admits that it is an agency of the United States Government. The

  Department denies that the FARA Registration Unit is "tasked with registering foreign agents."

  The FARA Registration Unit is responsible for the administrative enforcement of FARA. Under

  FARA, agents of foreign principals are themselves required to register with the FARA

  Registration Unit.

          4.     The allegations in this paragraph constitute conclusions of law, to which no

  response is required.

          5.     The allegations in this paragraph constitute conclusions of law, to which no

  response is required.




                                                    2
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 3 of 20



                                    GENERAL ALLEGATIONS

         6.      The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 6 of the Complaint.

         7.      The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 7 of the Complaint.

         8.      The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 8 of the Complaint.

         9.      The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 9 of the Complaint.

         10.     The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 10 of the Complaint.

         11.     The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 11 of the Complaint.

         12.     The Department lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in paragraph 12 of the Complaint. The allegation that RM

  Broadcasting engages in the "business of leasing broadcast airtime" is vague and may not fully

  characterize the nature of RM Broadcasting's relationship with Federal Communications

  Commission ("FCC") licensees.

         13.     Denied.

         14.     The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 14 of the Complaint.

         15.     The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 15 of the Complaint.




                                                   3
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 4 of 20



          16.    The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 16 of the Complaint.

          17.     Based on exhibits attached to the Complaint, the Department admits that Arnold

  Ferolito, acting on behalf of RM Broadcasting, sent written correspondence to Sputnik

  International ("Sputnik") in July 2016. The Department denies the allegations in paragraph 17 of

  the Complaint to the extent they characterize the correspondence as an offer to "sell broadcast

  airtime." The Department lacks knowledge and information sufficient to form a belief as to the

  truth of the allegation that Mr. Ferolito sent written correspondence to others.

         18.     The Department admits that Sputnik is a radio broadcast service established by

  the Federal State Unitary Enterprise Rossiya Segodnya International Information Agency

  ("Rossiya Segodnya"), which is owned and controlled by the Russian government. The

  Department denies the remaining allegations in paragraph 18 of the Complaint.

         19.     Based on exhibits attached to the Complaint, the Department admits that Mr.

  Ferolito sent additional correspondences to Sputnik and that Rossiya Segodnya responded in

  November 2016 by indicating that it was considering RM Broadcasting's proposal along with

  those of others. The Department lacks knowledge and information sufficient to form a belief as

  to the truth of the remaining allegations in paragraph 19.

         20.     The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 20 of the Complaint.

         21.     Based on Exhibit A of the Complaint, the Department admits that RM

  Broadcasting entered into a Services Agreement in November 2017.

         22.     Denied.

         23.     Denied.




                                                   4
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 5 of 20



         24.       The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 24 of the Complaint.

         25.       The Department denies that RM Broadcasting "maintain[s] complete transparency

  and educate[s] the American public of the origins of the broadcast." The Department lacks

  knowledge and information sufficient to form a belief as to the truth of the remainder of the

  allegations in paragraph 25 of the Complaint.

         26.       The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 26 of the Complaint.

         27.       Denied.

         28.       The Department admits that the copy of the Services Agreement attached to the

  Complaint includes a clause titled "Section 18: No Partnership or Agency," the content of which

  is recited in the Complaint. The Department denies the remaining allegations in paragraph 28 of

  the Complaint.

         29.       The Department admits that the copy of the Services Agreement attached to the

  Complaint includes section 6.1 (d), the content of which is recited in the Complaint. The

  Department denies the remaining allegations in paragraph 29 of the Complaint.

         30.       The Department admits that the copy of the Services Agreement attached to the

  Complaint includes section 6.1 (e), the content of which is recited in the Complaint. The

  Department denies the remaining allegations in paragraph 30 of the Complaint.

         31 .      The Department admits that the copy of the Services Agreement attached to the

  Complaint includes section 6.2(c)(vi), the content of which is recited in the Complaint. The

  Department denies the remaining allegations in paragraph 31 of the Complaint. .

         32.       Admitted.




                                                   5
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 6 of 20



         33 .    Denied.

         34.     Admitted.

         3 5.    Admitted.

         36.     Admitted.

         37.     Admitted.

         38.     The Department admits that RM Broadcasting sent a written correspondence on

  July 27, 2018, responding in writing to the FARA Registration Unit's demand that RM

  Broadcasting register as a foreign agent pursuant to FARA and that the letter disagreed with the

  Government's interpretation of the definition of "agent of a foreign principal." The Department

  denies the remaining allegations in paragraph 38 of the Complaint.

         39.     The Department admits that the Government, through the FARA Registration

  Unit, continues to demand that RM Broadcasting register as a foreign agent under FARA and

  that RM Broadcasting has taken the position that it has no legal obligation to register. The

  Department denies the remaining allegations in paragraph 39 of the Complaint.

         40.     Admitted.

         41.     Admitted.

         42.     The Department admits that foreign agents who are required to register pursuant

  to FARA are required to publicly file all written agreements and the terms and conditions of each

  oral agreement by reason of which the registrant is an agent of a foreign principal under 22

  U.S.C. § 612(a)(4). The Department denies the remaining allegations in paragraph 42 of the

  Complaint.

         43.     Admitted.




                                                  6
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 7 of 20



          44.     The Department admits that, for purposes of FARA, the Government looks to the

  definition of "control" in 28 C.F.R. § 5.lOO(b), which states: "As used in the Act, the term

  control or any of its variants shall be deemed to include the possession or the exercise of the

  power, directly or indirectly, to determine the policies or activities of a person, whether through

  the ownership of voting rights, by contract, or otherwise." The Department denies the remaining

  allegations in paragraph 44 of the Complaint.

          45.     Denied.

          46.     Denied.

          47.     Denied.

          48 .    The Department admits that paragraph 48 contains an accurate description of RM

  Broadcasting's position, but denies that RM Broadcasting's position is correct.

          49.     Denied. The Department does not understand what RM Broadcasting means

  when it states that all "conditions precedent to the filing of this lawsuit have occurred or have

  been waived."

                                         COUNTI
                                  DECLARATORY JUDGMENT

          The Department incorporates by reference paragraphs 1 through 49 of this Answer as if

  fully set forth herein.

          50.     The Department admits that this purports to be an action by RM Broadcasting for

  declaratory judgment against the U.S. Government under 28 U.S.C. § 2201.

          51 .    The Department admits that RM Broadcasting is requesting a declaratory

  judgment from this Court that it is not legally obligated to register under FARA. The

  government denies that RM Broadcasting does not fall within the definition of an "agent of a




                                                   7
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 8 of 20



  foreign principal" under FARA and that RM Broadcasting is not legally obligated to register

  under FARA.

         52.     The Department lacks knowledge and information sufficient to form a belief as to

  the truth of the allegations in paragraph 52 of the Complaint.

         53.     Paragraph 53 of the Complaint attempts to state facts about a declaratory

  judgment that do not exist. Accordingly, the Department denies the allegations in paragraph 53

  of the Complaint.

         54.     Admitted.

         55.     Admitted.

         56.     Admitted.



         WHEREFORE, the Department respectfully requests that the Court deny RM

  Broadcasting' s request for a declaratory judgment. Each averment and/or allegation contained in

  RM Broadcasting' s Complaint that is not specifically admitted herein is hereby denied.




                                                   8
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 9 of 20



                         COUNTERCLAIM FOR INJUNCTIVE RELIEF

         Counterclaim Plaintiff, the United States Department of Justice, by and through its

  undersigned counsel, asserts the following Counterclaim against Counterclaim Defendant RM

  Broadcasting:

         1.       This statutory injunction action is brought under the Foreign Agents Registration

  Act of 1938, as amended, 22 U.S .C. § 611 et seq. , to compel RM Broadcasting to submit a true

  and complete registration statement, and supplements thereto, to the Attorney General, as

  required by Section 2(a) of FARA, 22 U.S.C. § 612(a), by virtue of its acting as an agent of

  either of its foreign principals: Rossi ya Segodnya and the government of the Russian Federation.

         2.       Under the Communications Act of 1934, as amended, 47 U.S.C. §§ 151 , et. seq. ,

  Rossiya Segodnya is not entitled to hold or control radio broadcast licenses in the United States.

  Under 47 U.S.C. § 31 O(a), U.S . broadcast licenses "shall not be granted to or held by any foreign

  government or the representative thereof. " Similarly, 47 U. S.C. § 31 O(b) prohibits corporations

  organized under the laws of a foreign government from holding a U.S. broadcast license.

         3.       In light of those restrictions, Russia' s state-owned news agency Rossi ya

  Segodnya contracted with RM Broadcasting to provide for the AM radio broadcast of Russia's

  state-run, English-language radio channel, Radio Sputnik, in Washington D.C. Per a Russian

  presidential decree to December 9, 2013 , the core business of Rossi ya Segodnya is "the coverage

  of Russian state policy and public life in the Russian Federation." On Certain Measures to Raise

  Operational Effectiveness of State-Owned Mass Media, Presidential Decree§ 4 (Dec. 9, 2013).

         4.       Through its 2017 contract with Rossiya Segodnya, RM Broadcasting is obligated

  to provide for the 24-hour, 7-days-a-week broadcast of Radio Sputnik in Washington D.C.,

  including by receiving the programming from a satellite prior to broadcast. Aside from five




                                                   9
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 10 of 20



   seconds per hour for station identification, Rossiya Segodnya has complete control over the

   content of those broadcasts, which RM Broadcasting has no right to alter.

                                          Jurisdiction and Venue

           5.      This Court has subject matter jurisdiction over this Counterclaim pursuant to 28

   U.S .C. §§ 1331, 1345 and 22 U.S.C. § 618(£).

           6.      RM Broadcasting has availed itself of this forum and is therefore subject to

   personal jurisdiction in this District in this action.

           7.      Venue in this district is proper under 28 U.S.C. § 1391(b).

                                                 The Parties

           8.      The United States Department of Justice is an agency of the United States

   Government located at 950 Pennsylvania Ave, N.W., Washington, D.C. 20530. The FARA

   Registration Unit operates within the Counterintelligence and Export Control Section of the

   Department's National Security Division.

           9.      RM Broadcasting is a Delaware corporation with its principal place of business

   located at 101 Waters Edge Drive, Jupiter, Florida 33477.

           10.     RM Broadcasting entered into a contract with Rossi ya Segodnya in November

   2017 pursuant to which RM Broadcasting has provided for the broadcast of Radio Sputnik over

   public airwaves since December 201 7.

                                                    FARA

           11.     Among the chief purposes of FARA is to inform the American public of the

   activities of agents in the United States working on behalf of foreign principals to influence U.S.

   Government officials or the American public with reference to the domestic or foreign policies

   of the United States, or with reference to the political or public interests, polices, or relations of a




                                                      10
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 11 of 20



   foreign country or a foreign political party. Those operating as agents of a foreign principal in

   the United States must register with the Attorney General of the United States and make certain

   disclosures in the registration filings concerning the relationship with the foreign principal and

   activities undertaken within the United States on the foreign principal's behalf. 22 U.S.C. § 612.

           12.    Under FARA, the term "foreign principal" includes "a government of a foreign

   country" and "a partnership, association, corporation, organization, or other combination of

   persons organized under the laws of or having its principal place of business in a foreign

   country." 22 U.S.C. § 61 l(b).

           13 .   FARA defines an "agent of a foreign principal," in pertinent part, as "any person

   who acts as an agent ... or .. . at the order, request, or under the direction or control" of a

   "foreign principal" and "who directly or through another person ... acts within the United States

   as a ... publicity agent, [or] information-service employee ... for or in the interests of such

   foreign principal." 22 U.S.C. § 61 l(c)(l)(ii).

           14.    FARA defines a "publicity agent" to include "any person who engages directly or

   indirectly in the publication or dissemination of oral, visual, graphic, written, or pictorial

   information or matter of any kind, including publication by means of advertising, ... lectures,

   broadcasts, ... or otherwise." 22 U.S.C. § 61 l(h). The Act defines "information-service

   employee" to include "any person who is engaged in furnishing, disseminating, or publishing

   accounts, descriptions, information, or data with respect to the political, industrial, employment,

   economic, social, cultural, or other benefits, advantages, facts, or conditions of any country other

   than the United States or of any government of a foreign country or of a foreign political party or

   of a partnership, association, corporation, organization, or other combination of individuals

   organized under the laws of, or having its principal place of business in, a foreign country." 22




                                                     11
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 12 of 20



   U.S.C. 61 l(i). FARA does not limit the speech or political activities of its registrants, who are

   free to advance whatever message they wish, provided they disclose their relationship to their

   foreign principal and adhere to the recordkeeping and other requirements of the statute.

          15.        Pursuant to FARA, an individual or entity that has a registration obligation has a

   continuing duty to register, even if the conduct subject to FARA has ceased. 22 U.S.C. §§

   612(a), 618(e).

                                      Rossiya Segodnya and Sputnik


          16.        Rossiya Segodnya is a Russian media organization incorporated under the laws of

   the Russian Federation with a registered office in Moscow, Russia. Rossiya Segodnya,

   therefore, is a foreign principal under FARA. See 22 U.S .C. § 61 l(b)(3).

          17.        Rossi ya Segodnya is also a foreign principal because it is part of the Russian

   government. See 22 U.S.C. § 61 l(b)(l). As noted in paragraph 3, supra, Russian president

   Vladimir Putin created Rossiya Segodnya by a decree issued on December 9, 2013, that

   dissolved the state-owned news agency RIA Nov-osti and replaced it with Rossiya Segodnya.

          18.        Rossiya Segodnya created the Sputnik brand on November 10, 2014. About Us,

   Sputnik International, https://sputniknews.com/docs/about/. Sputnik describes itself as "a news

   agency whose products include news feeds ... [and] radio broadcasts." Id. Sputnik is not a

   registered corporate entity in the United States. Rather, Sputnik operates in Washington, D.C.,

   through RIA Global, which is responsible for recruiting and hiring the "Sputnik" personnel who

   work out of Washington, D.C. Press credentials issued to "Sputnik" writers in Washington,

   D.C., associate those writers with RIA Global. RIA Global has registered as an agent of a

   foreign principal under FARA.




                                                      12
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 13 of 20



           19.       Rossiya Segodnya uses it news outlets, including Sputnik, to disseminate

   information to audiences in the United States about Russia and to advance Russian interests.

   Vladimir Putin's decree creating Rossiya Segodnya stated that Rossiya Segodnya's primary

   business is "the coverage of Russian state policy and public life in the Russian Federation." On

   Certain Measures to Raise Operational Effectiveness of State-Owned Mass Media, Presidential

   Decree§ 4 (Dec. 9, 2013). Rossiya Segodnya was created "for reporting Russian government

   policies and Russian public life abroad." It Is Necessary to Restore Fair Treatment Towards

   Russia - Dmitry Kiselyov, The Voice of Russia (Dec. 9, 2013) (on file with the Department of

   Justice) (previous! y posted at https ://sputniknews.com/voiceofrussia/news/2013 _ 12_ 09 /It-is-

   necessary-to-restore-fair-treatment-towards-Russia-Dmi try-Kisel yov-4 500/).

          20.       Rossiya Segodnya's own English-language style guide shows how the content its

   news outlets create and disseminate is designed to advance positions of the Russian Federation.

   The style guide tells reporters:

                 It is ... important that our journalists maintain allegiance to the larger
                 national and public interest. Our main goal is to inform the international
                 audience about Russia's political, economic and ideological stance on both
                 local and global issues. To this end, we must always strive to be objective
                 but we must also stay true to the national interest of the Russian Federation.

                   RM Broadcasting Broadcasts Radio Sputnik for Rossiya Segodnya

          21.       RM Broadcasting provides for the broadcasting of Radio Sputnik- Sputnik' s

   radio outlet-on AM radio channel 1390 in Washington, D.C.

          22.       According to a Sputnik article titled "All We Hear is Radio Sputnik: Russians

   Invade 1390 AM Radio Station in DC," Radio Sputnik sought AM broadcasting of its content in

   addition to FM broadcasting from nearby Northern Virginia because "AM radio has a wider

   range than FM, meaning that more viewers will be exposed to alternative perspectives on current

   events that you won' t hear anywhere else." All We Hear is Radio Sputnik: Russians Invade 1390


                                                      13
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 14 of 20



   AM Radio Station in DC (Nov. 27, 2017), https://sputniknews.com/us/201711271059483449-

   radio-sputnik-am-station-opens/.

          23.     In November 2017, RM Broadcasting entered in to a "Services Agreement" with

   Rossi ya Segodnya titled "In Respect of Broadcasting and Transmission ofRossiya Segodnya

   Programs." A copy of the Services Agreement is attached as Exhibit A to RM Broadcasting's

   Complaint and is incorporated herein by reference.

          24.     The Services Agreement obligates RM Broadcasting to provide for the

   broadcasting ofRossiya Segodnya's radio programs- i.e., Radio Sputnik. RM Broadcasting is

   responsible for receiving the radio programs sent by Rossiya Segodnya via satellite. Services

   Agreement 12.3. The Services Agreement obligates RM Broadcasting "to provide the Services

   to [Rossiya Segodnya] for the broadcasting/transmission of Radio Programs ... on a daily basis

   round-the-clock (except for 5 ... seconds at the top of every hour [for] broadcast of station

   identification announcements inserted by [RM Broadcasting] ... )." Id. 12.1. "[RM

   Broadcasting] must provide uninterrupted quality operation of the Equipment/technical facilities

   used for the broadcasting/transmission of [Rossiya Segodnya's] Radio Programs." Id. 14.7; see

   also id. 14.9 (RM Broadcasting "shall take reasonable measures to eliminate any defects or

   failure of the Equipment/technical facilities hindering normal operation"); id. 14.10 (requiring

   RM broadcasting to perform scheduled maintenance work on broadcast equipment not more than

   once per month at specified times, after coordinating with Rossiya Segodnya). RM Broadcasting

   has no right to alter the content provided by Rossiya Segodnya prior to broadcast. See Services

   Agreement 112.1, 2.4, 6.2(c)(vi).

          25.     The Services Agreement specifies important details of RM Broadcasting's

   broadcasting activities. For example, section 2.1 states that Rossiya Segodnya' s radio programs




                                                   14
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 15 of 20



   "shall be transmitted in Washington DC, USA at a frequency of 1390 kHz [(kilohertz)] in the

   AM band via a transmitter, maximum 9 kW [(kilowatts)] by day and 1 kW by night."

          26.     The brief station identification required by the FCC does not meet FARA' s

   notification requirements. The FCC requires an hourly station identification consisting of "the

   station's call letters immediately followed by the community or communities specified" in the

   station's license. 47 C.F.R. § 73.1201. FARA, on the other hand, requires informational

   materials distributed for a foreign principal to be accompanied by "a conspicuous statement that

   the materials are distributed by the agent on behalf of the foreign principal, and that additional

   information is on file with the Department of Justice." 22 U.S.C. § 614(b). Although RM

   broadcasting purports to provide some indication that the programming it broadcasts is "provided

   by International News Agency Rossiya Segodnya," Compl. 125, that notice is inadequate under

   FARA. Moreover, in the absence of the requested relief, RM would be free to stop providing

   any more notice than what the FCC requires.

          27.     Although the FCC license for broadcasting on AM 1390 is owned by Way

   Broadcasting Licensee LLC ("WBL"), RM Broadcasting is the entity contractually obligated to

   provide broadcasting services to Rossiya Segodnya. The Services Agreement states that RM

   Broadcasting "must provide uninterrupted quality operation of the Equipment/technical facilities

   used for the broadcasting/transmission of [Rossiya Segodnya's] Radio Programs." Services

   Agreement 14.7. Moreover, the Services Agreement provides that " [RM Broadcasting] shall be

   responsible for the Station's compliance with all applicable provisions of the Communications

   Act, the rules, regulations, policies and procedures of the FCC, and all other applicable laws."

   Services Agreement 1 6.2( d).




                                                    15
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 16 of 20



           28.     Through the Services Agreement, Rossiya Segodnya even controls how often and

   when RM Broadcasting can perform maintenance work on broadcasting equipment, in order to

   ensure its content reaches as broad an audience as possible. Paragraph 4.10 states that "[RM

   Broadcasting] shall perform scheduled maintenance work on the Equipment as needed, but not

   more than once (1) in a month and only from 1:00 a.m. to 5:00 a.m., subject to prior coordination

   with [Rossi ya Segodnya] in writing." If a shutdown is required "in order to prevent an

   emergency," RM Broadcasting must "endeavor to use other equipment similar in features and

   quality during any recovery work on the [broadcasting] Equipment in order to ensure

   uninterrupted broadcasting of [Rossiya Segodnya's] Radio Programs." Services Agreement 1

   4.12.

           29.     All expenses incurred for broadcasting Rossiya Segodnya's radio programing are

   the responsibility of Rossiya Segodnya. The Services Agreement states that "[t]he consideration

   payable to [RM Broadcasting] shall include all expenses that were or will be incurred by [RM

   Broadcasting] in connection with the Services, including taxes and duties or any other mandatory

   contributions." Services Agreement 1 5.6

                        RM Broadcasting's Obligations to Register under FARA

           30.     By broadcasting Radio Sputnik at the direction and control of Rossi ya Segodnya,

   RM Broadcasting "engages directly [and] indirectly in the publication or dissemination of oral ..

   . or matter of any kind, including publication by means of .... broadcasts" and therefore serves

   as a "publicity agent" for Rossi ya Segodnya and the government of the Russian Federation. 22

   U.S.C . § 61 l(h).

           31.     In addition, certain of Radio Sputnik's programming concern "accounts,

   descriptions, information or data with respect to the political, industrial, employment, economic,




                                                   16
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 17 of 20



   social, cultural, or other benefits, advantages, facts or conditions" of a foreign country or its

   government-namely Russia. RM Broadcasting, therefore, serves as an "information-service

   employee" for Rossiya Segodnya and the government of the Russian Federation by "furnishing,

   disseminating, or publishing" those programs. 22 U.S.C. § 61 l(i).

           32.    Under the terms of the Service Agreement, RM Broadcasting is the party

   responsible to Rossiya Segodnya for broadcasting its content. RM Broadcasting utilizes WBL's

   license for those broadcasts and may contract with WBL to perform services for RM

   Broadcasting. WBL, however, has no contractual obligations to Rossiya Segodnya. RM

   Broadcasting, therefore-not WBL- has an obligation to register as an agent of a foreign

   principal under FARA.

           33.    RM Broadcasting is the only U.S. entity responsible to its foreign principals for

   broadcasting those foreign principal ' s content in the United States. Were RM Broadcasting not

   required to register, there would be no U.S. entity required to register under FARA in connection

   with Radio Sputnik, and Rossiya Segodnya, the Russian Federation, and other foreign principals

   could subvert FARA' s public disclosure requirements, as well as statutory limitations on foreign

   ownership of broadcasting facilities, simply by contracting broadcasting responsibilities to U.S .

   entities.

           34.    Registration under FARA would not require RM Broadcasting or Rossi ya

   Segodnya to alter the content of any broadcasts. Rather, registration would require RM

   Broadcasting to include a more fulsome station identification indicating that broadcast content is

   distributed on behalf of RM Broadcasting's foreign principals and that additional registration

   information is on file with the Department. 22 U.S.C. § 614. Registration also would, among

   other things, require RM Broadcasting to make disclosures of its financing, id. § 612(a)(5), and




                                                     17
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 18 of 20



   file copies of information transmitted on behalf of its foreign principals, id. § 614(a). The public

   filing of such information effectuates FARA' s purposes of informing the American public of the

   activities of agents of foreign principals to influence U.S. Government officials or the American

   public with reference to the political or public interests, policies, or relations of a foreign country

   or foreign political party. With regard to RM Broadcasting in particular, the information filed

   pursuant to registration under FARA will, for example, assist academics, the U.S. Government,

   and others who study Russian influence operations. Registration will also authorize inspections

   by the U.S. Government to ensure compliance with FARA' s requirements.

                        RM Broadcasting's Failure to Register under FARA

          35.     By letter dated June 21 , 2018, the Department of Justice advised RM

   Broadcasting of its obligation to register under FARA as an agent for Rossi ya Segodnya, which

   the letter identified as part of the Russian government. The letter gave RM Broadcasting 30 days

   to effect a registration. After seeking and obtaining a one-week extension, RM Broadcasting

   responded by letter on July 27, 2018, seeking reconsideration by the Department.

          36.     Department of Justice personnel met with RM Broadcasting and its counsel on

   September 5, 2018, to discuss the Department's determination that RM Broadcasting must

   register under FARA. RM Broadcasting agreed to notify the Department by October 1, 2018,

   whether it would register under FARA. The Department subsequently extended that deadline to

   October 19, 2018.

          37.     On October 19, 2018, RM Broadcasting, through its counsel, notified the

   Department that it would not register under FARA and that it had filed a Complaint for

   Declaratory Judgment in this Court.




                                                     18
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 19 of 20



                                               COUNTl
                                  (Injunction under 22 U.S.C. § 618(f))

           38 .     The Department realleges and incorporates by reference the allegations in

   paragraphs 1 through 37 of these Counterclaims as if fully set forth herein.

          39.       The Department has alleged in this action that RM Broadcasting is required to

   register as an agent of a foreign principal under FARA.

          40.       The Department has informed RM Broadcasting of its obligation to register under

   FARA. RM Broadcasting, however, has declined to register, choosing instead to file this action

   for declaratory judgment.

          41.       The Department is entitled to a mandatory injunction pursuant to 22 U.S.C. §

   61 S(f) requiring RM Broadcasting to register as an agent of a foreign principal under FARA.

                                            Prayer for Relief

          WHEREFORE, Defendant and Counterclaim Plaintiff the United States Department of

   Justice respectfully requests that this Court enter judgment against Plaintiff and Counterclaim

   Defendant RM Broadcasting with respect to all relief requested in the Counterclaim, including

   the following:

          a)        dismissing RM Broadcasting's Complaint for Declaratory Judgment in its

   entirety, with prejudice;

          b)        entering a permanent injunction under 22 U.S.C. § 61 S(f) requiring RM

   Broadcasting to submit a true and complete registration statement and supplements thereto as

   required pursuant to Section 2(a) of the Foreign Agents Registration Act, 22 U.S.C. § 612(a);

   and




                                                    19
Case 9:18-cv-81418-RLR Document 13 Entered on FLSD Docket 12/31/2018 Page 20 of 20



          c)     such other and further relief as the Court may deem just and proper.

   Dated: December 31 , 2018                   Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               United States Attorney

                                               JOHN C. DEMERS
                                               Assistant Attorney General
                                               National Security Division
                                               U.S. Department of Justice


                                               /s/ Matthew J. Feeley
                                              Nicholas Hunter
                                              Trial Attorney
                                              U.S. Department of Justice
                                              National Security Division
                                              Counterintelligence and Export Control Section
                                              950 Pennsylvania Ave., N.W.
                                              Washington, D.C. 20530

                                               Matthew J. Feeley
                                               Assistant U.S. Attorney
                                               U.S. Attorney's Office
                                               Southern District of Florida
                                               99 N.E. 4th Street, Third Floor
                                               Miami, FL 33132




                                                 20
